DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later- filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  The disclosure of the prior-filed application, Application No. GB0624885.0, fails to provide adequate support 
The “computer arranged to run a multiplayer game program”, is supported in the immediate specification, and the specifications for parent applications 12/518186 and 14/524759, now abandoned, merely as a statement (Multiplayer games: Scrabble, Chess, Draughts etc. at para. 230).  And while computer operated “interactive games” is supported by presentation in the original claims of application 12/518186, filed 6/8/2009, there is no support for the specific limitation “computer arranged to run a multiplayer game program”, until the presentation of the immediate claims, filed 6/21/2018.   
Accordingly, claims 1-30 and 32-33 are not entitled to the benefit of, at least the foreign application priority date 12/13/2006.  
Likewise, claim 4 reciting “wherein a plurality of multiplayer games are presented for selection” and all claims depending therefrom only are supported by the original presentation of claims in the immediate application, that is a priority date of 6/21/2018.  
Please note that while this application repeats a substantial portion of prior Applications US 12/518186, and US14/524759, the immediate application adds claim elements not presented in the prior applications. Since this application names the inventor or at least one joint inventor named in the prior application, it constitutes a continuation-in-part of the prior applications.  Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Applicant is required to furnish a drawing under 37 CFR 1.81. No new matter may be introduced in the required drawing.  Claim 4 reciting “wherein a plurality of multiplayer games are presented for selection”, and claims 5-15,17-23 and 25-28 depending therefrom and further stating limitations directed to the selection presentation, are directed to limitations requiring illustration for understanding.  Current drawings fail to support any subject matter directed to multigame presentation or selection.  
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit a drawing in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit a drawing will result in ABANDONMENT of the application.



Examiner Notes
	Examiner notes Claim 18 is still missing from the claim set.

Response to Remarks
Claim Rejections - 35 USC § 103
Applicant's arguments with respect to claims recited to specify a structural configuration have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, please note that while the new prior art teaches/discloses the recited configuration as cited herein, the disclosure at large embraces a variety of projection configurations that do not teach away from the recited “ceiling mounted” configuration. Please see following 35 USC §102 Rejection teaching for “projector”.
Because the Applicant has not argued the dependent claims on the merit, prior art rejections are maintained accordingly.  However, please note that in the event of amendment to overcome the art of record for at least the unamended dependent claims, a new art search will embrace the intervening period that is not covered by the unsubstantiated claim to priority. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-5, 10-13, 15, 18, 20-23, 26, 27, 29, 32 and 33 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Arezina et al. (US 2010/0130280), herein “Arezina”.

Referring to Claims 1 and 32, Arezina teaches a multiplayer gaming system, the system including: 
a gaming and refreshment service setting (e.g. Fig. 24, elm. 2404: refreshment);
a computer (Fig. 8, elm. 34 and ¶0068: the controller 34 is also connected to, and controls, the primary display 14, the player input device 24, and a payoff mechanism 40);
gaming table; Figs. 3 or 8 and ¶0013: Other aspects and implementations relate to a wagering game system including a multiplayer, multi-touch table on which physical objects can be placed causing wagering game functions or peripheral functions to be performed as a result of the placement of the object, its location or orientation, its shape, its weight, or other characteristics..); and 
a projector being ceiling mounted above the horizontal projection surface the computer arranged to control the projector (Fig. 8, elm. 850; and ¶0107: In this example, graphics are projected on the display surface 802 via a digital light processor (DLP) projector 850 that is suspended at a set distance in relation to the display surface 802. The DLP projector 850 has a graphics input 852 which is in communication with the controller 34 to generate graphics for projection on the display surface 802. Alternately, the graphics may also be projected on the display surface 802 via a backlit projector or via a liquid crystal display. The controller 34 may be programmed to change the graphic on the display surface 802 in response to the contact data received from the receivers.), the computer arranged to control the projector, the computer arranged to run a multiplayer game program corresponding to a multiplayer game, wherein the projector is arranged to project multiplayer game images onto the horizontal projection surface, wherein the multiplayer game is playable by multiple individuals who are located within the setting (¶0011: Briefly, according to some aspects and implementations, multi-player gaming system and method allowing multiple player interaction on a display surface is disclosed. The example system includes a display surface displaying a wagering game and a randomly selected outcome generated by the game. A first identification device is associated with a first player to receive contact data when the first player contacts the display surface. A second identification device is associated with a second player to receive contact data when the second player contacts the display surface. A contact sensing device is positioned adjacent to the display surface to output contact data to the first and second identification device. A controller is coupled to the first and second identification devices and the display surface, the controller being programmed to execute a wagering-game function associated with the contact data and associating the wagering-game function with the first player or the second player based on the contact data).
Examiner notes that the Applicant attempts to further limit the claimed system by describing a structure that merely provides a setting for the functional system components.  Because there is no recitation of functionality recited in the claims that would lend patentable weight to the term “restaurant”, there is no requirement for a teaching a refreshment service facility such as a casino, that is specific to the terminology “restaurant”.  That is, the recitation of the term “restaurant” cannot be used to differentiate Applicant's device from the prior art system of Arezina. (MPEP 2106 II; In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994)). 

Referring to Claims 2 and 3, Arezina teaches the system of Claim 1, and Arezina further teaches wherein the system is configured to receive user input which is provided by hovering over projected objects with one or more fingers, or with a palm of a hand; and/or wherein the system is configured to receive user input which is provided by Other touch sensing technologies are suitable for use as the multipoint sensing device 338, including resistive sensing, surface acoustic wave sensing, pressure sensing, optical sensing, and the like. Also, other mechanisms may be used to display the graphics on the display surface 302 such as via a digital light processor (DLP) projector that is suspended at a set distance in relation to the display surface; and ¶0116: The player region 1104 includes the graphics for two face down hole cards 1130 and 1132. A hand placement area 1134 is located above the cards 1130 and 1132; and ¶0132).
  
Referring to Claims 4 and 5, Arezina teaches the system of Claim 1, and Arezina further teaches wherein a plurality of multiplayer games are presented for selection; and wherein the computer is arranged to receive a selection of a multiplayer game, and to run a multiplayer game program corresponding to the selected multiplayer game (Fig. 19; and ¶0148-¶0151: FIG. 19 is an exemplary configuration of networked gaming systems receiving downloadable wagering games from a remote database according to various embodiments of the invention. The wagering game network 2000 includes the wagering game server 2008 that is remotely communicatively linked via the communications network 2004 to a plurality of gaming systems 1920, 1930, 1940, which are configured as the gaming systems 300 or 800 described above. FIG. 19 illustrates three gaming systems each having a display surface for displaying or projecting wagering game images thereon in accordance with aspects described and shown herein. The wagering game server 2008 stores a plurality of wagering games playable on the plurality of gaming systems and displayed on their respective display surfaces. For example, display surface on gaming system 1920 displays a multi-player wagering game based on the BIG EVENT.TM. MONOPOLY.RTM. game offered by WMS Gaming, Inc. To change the wagering game playable on the gaming system 1920, the wagering game server 2008 downloads another multi-player wagering game, for example poker 1910, to the gaming system 1920, which reconfigures itself to display a multi-player poker game… the gaming system 1940 has a display surface that is divided into quarters 1942, 1944, 1946, 1948, each quarter displaying a different multi-player wagering game whose content is downloadable individually or collectively via the network 2004 from the server 2008).

Referring to Claim 10, Arezina teaches the system of Claim 4, and Arezina further teaches, wherein the multiplayer games are presented for selection in square format (e.g. Fig 3; and ¶0150: … the gaming system 1940 has a display surface that is divided into quarters 1942, 1944, 1946, 1948, each quarter displaying a different multi-player wagering game whose content is downloadable individually or collectively via the network 2004 from the server 2008).  

Referring to Claim 11, Arezina teaches the system of Claim 4, and Arezina further teaches wherein the multiplayer games are presented for selection as in a top level for selectable items on a DVD user interface (¶0079: Still another advantage is that different wagering games can be downloaded to the gaming systems described herein to allow the same table to be used to play poker, roulette, multi-player black jack, and so forth. For example, to convert a gaming system to play a roulette game instead of a poker game, and a video version of a roulette wheel is acceptable, no hardware changes need to be made.).  

Referring to Claim 12, Arezina teaches the system of Claim 4, and Arezina further teaches, wherein the multiplayer games are presented for selection as icons including animated graphics, or in which multiplayer games are presented for selection as icons including gently animated graphics (¶0101: a selection of a space in a game with a board game theme, movement of a graphical icon, and the like. ).  

Referring to Claim 13, Arezina teaches the system of Claim 4, and Arezina further teaches wherein the multiplayer games are presented for selection as icons including simple images which are iconic with the game genre (¶0151: In another aspect, the gaming system 1940 displays a plurality of thumbnail images depicting a multiplicity of games playable on the gaming system 1940. Players touch a desired thumbnail, and then drags it to the middle of the display surface, where the thumbnail expands into a full-size wagering game that occupies substantially the entire display surface of a part thereof (such as one of the quadrants 1942, 1944, 1946, 1948). 

Referring to Claim 15, Arezina teaches the system of Claim 4, and Arezina further teaches, wherein for a selectable multiplayer game, explanatory text is provided including details of the multiplayer game and how it is played (¶0151: Players may have to wait a few seconds (they can be entertained by a tutorial that helps them practice using the touch-responsive display surface) while waiting for the new wagering game to be downloaded).

Referring to Claim 18, Arezina teaches the system of Claim 4, and Arezina further teaches wherein the multiplayer games include a game which can continue to play indefinitely (¶0075: Finally, because events need not be ordered or occur in a particular sequence, aspects of various embodiments of the invention allow players to enter and leave the wagering environment presented by the gaming system 300 freely. They may join at any point and leave at any point without disrupting the other players or requiring game play to be restarted or interrupted. without disrupting or interrupting ongoing game play.. Players can come and go in this game without disrupting ongoing game play, which theoretically continues indefinitely).  

Referring to Claim 20, Arezina teaches the system of Claim 4, and Arezina further teaches wherein the system includes a trackpad, and the multiplayer games are well suited to trackpad interaction (e.g. Figs. 15A.15B; and ¶0166/¶0167: Hand-held devices 1227 of FIG. 12 can also be moved over areas 1210 on a multi-player gaming table to reveal information. Such devices 1227 may be primarily optical or primarily electronic..A hand-held optical device might also take the form of a puck 331 of FIG. 3 on the table surface 302 that is rotated so as to change a displayed image, so that as the position of the puck 331 and its orientation are detected ).

Referring to Claims 21 and 22, Arezina teaches the system of Claim 4, and Arezina further teaches wherein the multiplayer games include short games (e.g. ¶0049: slots, keno, poker, blackjack, roulette, etc.); and : Blackjack; and wherein the multiplayer games are only short games (¶0195: In this "blank card" Blackjack game, there is also no need to shuffle the cards, which will greatly increase the number of games that can be dealt per hour, thereby increasing the overall coin-in throughput to the casino). 

Referring to Claim 23, Arezina teaches the system of Claim 4, and Arezina further teaches wherein the multiplayer games provide stateless operation (¶0075: This eliminates sequential processing of commands present in traditional gaming systems, where there is a time-ordered sequence of events based on single inputs. Now, multiple inputs can be processed at once, without insisting upon any particular sequence of events to occur in order to keep the game play moving. Overall wagering throughput is increased because multiple wagers can be simultaneously received and multiple game actions can be taken simultaneously without waiting for other players or other wagering-game functions to be carried out).

Referring to Claims 26 and 27, Arezina teaches the system of Claim 4, and Arezina further teaches wherein the multiplayer games include gambling games; and   
wherein the gambling games include poker, Black jack or roulette (e.g. Fig 12; and ¶0049: casino game, such as slots, keno, poker, blackjack, roulette, etc.).

Referring to Claim 29, Arezina teaches the system of Claim 1, and Arezina further teaches wherein users pay per game (e.g. ¶0051: The value input device 18 may be provided in many forms, individually or in combination, and is preferably located on the front of the housing 12. The value input device 18 receives currency and/or credits that are inserted by a player. The value input device 18 may include a coin acceptor 20 for receiving coin currency (see FIG. 1a). Alternatively, or in addition, the value input device 18 may include a bill acceptor 22 for receiving paper currency. Furthermore, the value input device 18 may include a ticket reader, or barcode scanner, for reading information stored on a credit ticket, a card, or other tangible portable credit storage device. The credit ticket or card may also authorize access to a central account, which can transfer money to the gaming machine 10.).

Referring to Claim 33,  Arezina teaches the system of Claim 32, and Arezina further teaches wherein the computer is configured to receive a selection of a different lighting for the table (e.g. ¶0064; ¶0159: color), for projection onto the surface by the projector, or in which the computer is configured to receive a selection of different images for the table, for projection onto the surface by the projector, or in which the computer is configured to receive a selection of different streamed films for the table, for projection onto the surface by the projector, or in which the computer is configured to receive a selection of different skins for the table, for projection onto the surface by the projector (e.g. Figs. 11-16; and ¶0114-¶0138).


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 6-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arezina, in view of Park (US 2007/0094620), herein “Park”.

Referring to Claims 6-9, Arezina teaches the system of Claim 1, and while Arezina teaches animation the selection of a multiplayer game (e.g. ¶0132), he is silent to: 
wherein the multiplayer games are presented for selection as selectable graphic representation; and wherein a selectable graphic representation is tapped or hovered over to launch a multiplayer; 
and/or wherein the selectable graphic representation scroll off the projection surface; and  
wherein when a selectable graphic representation reaches a boundary of projection surface, the selectable graphic representation disappears and it reappears at an opposite boundary of the projection surface. 
 (¶0005: each icon may be associated with an application; ¶0026: The pattern may be substantially fixed, for example, a straight or sinusoidal path along a horizontal, diagonal, or vertical axis; a circular or elliptical path; or any other substantially predictable pattern; ¶0029: An icon may disappear from view by, for example, effectively moving the icon outside of the visible area of the touch screen along any of its borders…¶0037: It will be understood that the icons could be represented, for example, as any life form, abstract shape, regular shape, inanimate object, photographic image, or any combinations of these and/or other categories of things).
One of ordinary skill in the art would find it obvious to animate screen for visually stimulation, thus encouraging encouraged play, and for screen preservation when no application is running.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arezina,  in view of Dransfield (US 2007/0105608), herein “Dransfield”.  

Referring to Claim 14, Arezina teaches the system of Claim 4, yet Arezina is silent to “wherein offered multiplayer games drop down from an icon”.
Dransfield, however is a model for gaming, discloses the drop down menu from an icon format (¶0047: In an exemplary embodiment, the game management software application may allow entry of some or all of the event identification information through entry in text entry fields or by selection of the event identification information from a range of choices presented in the form of menus, drop-down lists, graphical icons, and the like.).   
One of ordinary skill in the art would find employing this format to be obvious for the convenience of conserving display area and rapid recognition of visual symbols.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arezina in view of Lubniewski (US 4844462), herein “Lubniewski”

Referring to Claim 16, Arezina teaches the system of Claim 1, Arezina further teaching button input on a player input device (e.g. ¶0052), and a blank interface initiating play (e.g. 25A; ¶0013 and ¶0045), yet is silent to wherein a button is provided in a gaming area for the customer to obtain a blank user interface”.
	However, Lubniewski, in an early teaching of computer gaming recognizes this initiating sequence (Abstract: An electronic racing game apparatus employs a microprocessor which controls a plurality of incandescent lamps. The lamps are arranged in an XY matrix as each lamp is indicative of a lane and a position about an oval track display. When power is first initiated, the microprocessor is reset and then displays a spiral pattern which serves to attract participants to the game site. The pattern spirals until a start button is accessed, whereby the finish order displays are cleared and the contestant lamps of each lane or contestant sequentially come to the starting line. After a short delay the bell rings and the race begins; Fig. 10, steps 201 -204; and col. 8, lines 27-35: Referring to FIG. 10, there is shown the Run Interrupt Routine. The Run Interrupt Routine is commenced by the activation of the start button. The entry to this routine is that the main routine is incrementing the spiral pattern around the track which is for example shown in FIG. 5. The exit for the routine is that once the race is completed, the win, place and show displays are activated and these displays remain displayed whereby the spiral pattern is again continued. As seen from FIG. 10, when a run interrupt is received as shown in module 200, the first thing that the system does is to clear the win, place and show displays indicated by modules 201 to 203).
One of ordinary skill in the art would find it obvious to clear the interface upon completion of an activity to indicate that the previous game is complete and the system is available for a new game.

Claims 17 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arezina, in view of “Official Notice”.

Referring to Claim 17,  Arezina teaches the system of Claim 4, and Arezina further teaches multiplayer games that are non-wager games, turn-based games, board game themes and exchanging of virtual or physical objects (¶0101: a selection of a space in a game with a board game theme; ¶0057:  Either the primary display 114 and/or secondary display 116 may be configured to display any aspect of a non-wagering game, wagering game, secondary games, bonus games, progressive wagering games, group games; and ¶0113: turn-based games), yet is silent to wherein the multiplayer games includes chess.  

 
Referring to Claim 28, Arezina teaches the system of Claim 4, and Arezina further teaches a system that recognizes drinking and facilitates providing drinks (e.g. Fig. 24), without being specific to wherein the multiplayer games include drink games.
However Official Notice is taken that social drinking games are old, well known and very popular, and it would be obvious to include drinking games in a system that facilitates drink provisions.

Claims 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arezina, in view of Dubno et al. (US 4,722,053), herein “Dubno”.

Referring to Claims 24 and 25, Arezina, teaches the system of Claim 1, yet Arezina is silent to wherein a multiplayer game includes a pause and resume functionality.
However, Dubno discloses wherein a multiplayer game includes a pause function (Fig. 3, step 108); wherein a user can resume a paused multiplayer game after browsing other areas of the system (Fig. 3, steps 114/118).  
One of ordinary skill in the art would find it obvious to include a pause and resume functionality when the environment provisions multiple, conflicting activities (e.g. game playing, beverage service and social conversation).


Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arezina, in view of Lourie et al. (US 2001/0043270), herein “Lourie”.  

Referring to Claim 30, Arezina, teaches the system of Claim 1, yet Arezina  is silent wherein the system is configured to enter a sleep mode after an interval without interaction, or in which the system is configured to enter a sleep mode after an interval without interaction with a multiplayer game.  
Lourie however in a representative disclosure of a long-known practice (see ¶0002: Electronic devices, such as computer systems, are typically placed in a sleep or other reduced power mode when input has not been received by the device for a predetermined period of time. Sleep mode allows the device to conserve power. For example, when a keyboard, mouse, or other input device to a computer system has not been used for 5 minutes, the computer system may reduce power to all non-essential functions), discloses this feature within the context of a video system as I consistent with immediate embodiments (¶0014: The present invention may be useful, for example with a personal computer system. The computer system goes into sleep mode when no input is received for a predetermined period of time).
One of ordinary skill in the art would find it obvious to include a sleep mode to a system that could experience dormant periods of use to conserve power. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
		Hillis et al. (US 2008/0013826) teaching of overhead projection of multi user applications on a table (Fig. 1, elm. 28; and ¶0034: multiple users)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210. The examiner can normally be reached M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/ARIEL J YU/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687